Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The Information Disclosure Statement (IDS) filed 03/20/2019 has been considered.  
	The amendments 03/20/2019 have been entered and are herein examined.  
	The claim for priority of JP2018054236 has been received and is accepted.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In Claim 1:
“vertical moving means” for “vertically moving the grinding means in a direction perpendicular to the holding surface” is considered an actuator, or equivalents thereof, for moving the grinding means in a direction perpendicular to the holding surface [Application publication; paragraph 0017];
“height recognizing means” for “recognizing a height of the grinding means moved by the vertical moving means” is considered a sensor, detector, or equivalents thereof for determining a position of height [Application publication; paragraph 0020]; 
“horizontal moving means” for “relatively moving the holding table and the grinding means in a horizontal direction parallel to the holding surface” is considered an actuator, or equivalents thereof, for moving the holding table and the grinding means in a horizontal direction parallel to the holding surface [Application publication; paragraph 0021];
“a setting section” for “setting a predetermined value for a height of the annular projection of the wafer” is considered a processor, controller, data storage device, or equivalents thereof capable of setting or receiving a predetermined value for a height of the annular projection of the wafer [Application publication; paragraph 0023].  

In claim 2:
“wafer height measuring means” for “measuring a height of an upper surface of the wafer held on the holding table” is considered a gauge, sensor, or equivalents thereof [Application publication; paragraph 0025].  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claim 1, and those depending therefrom including claim 2, is allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art fails to anticipate or render obvious, in combination with all the limitations of claim 1, “an annular projection grinding step of grinding the upper surface of the annular projection by using the abrasive members in a condition that a height raised from the height of the grinding means stored in the height storing step by the predetermined value previously set by the setting section is calculated as a grinding end height where the grinding of the annular projection by the grinding means is ended.”  
	US-2007/0231929 discloses an annular projection grinding step (Figs. 7A-7H) but fails to disclose “a condition that a height raised from the height of the grinding means stored in the height storing step by the predetermined value previously set by the setting section is calculated as a grinding end height where the grinding of the annular projection by the grinding means is ended.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-20070227655, US-20160064230, and US-20080090505 are pertinent to the claimed invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723